Citation Nr: 1107482	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  02-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:     The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the VARO in San 
Diego, California, that determined that VA had not received new 
and material evidence sufficient to reopen the Veteran's claim 
for entitlement to service connection for a low back disability.

In decisions dated in January 2003 and July 2004, respectively, 
the Board reopened the claim and denied it on the merits.  The 
Veteran then appealed the July 2004 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a Memorandum 
decision dated in June 2006, the Court vacated the Board's 
decision and remanded the claim to the Board for readjudication 
consistent with the Memorandum decision.  In response, in May 
2007, the Board remanded the case for further development, and 
upon return of the case to the Board, the claim was again denied 
in September 2008.  The Veteran also appealed this decision to 
the Court, and in April 2010, the Court vacated the September 
2008 decision, and remanded the appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As indicated, the appeal was remanded to the Board by the Court, 
and in consideration of the Court's decision, the Board must 
remand the case for further development.  

The Veteran has a diagnosis of scoliosis, and he contends that 
his scoliosis was aggravated during his military service.  
Scoliosis is generally considered to be a congenital or 
developmental condition; however, service connection may still be 
granted if there is aggravation of such disorder.  In this 
regard, the Board notes that a Veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled for 
active service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). Temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, has 
worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. § 
3.306(b).  While the Board acknowledges that scoliosis is 
generally considered to be a congenital or developmental 
condition, the Veteran's clinical examination at enlistment was 
normal and the March 2008 VA examiner stated that the Veteran did 
not have a genetic predisposition and that his scoliosis was 
likely idiopathic.  Therefore, questions of preexisting 
disability and aggravation must be addressed.  Further, the Board 
must consider whether, regardless of predisposition, the 
Veteran's scoliosis first manifested during service.   

Additionally, even though the Veteran has been afforded multiple 
examinations with respect to this claim, additional treatment 
evidence, photographs, and personal statements have been added to 
the claims file.  This evidence was not considered at the time of 
the prior examinations, and is particularly pertinent to 
continuity of symptoms of the Veteran's claimed back disorder.  
For these reasons, the Board finds that the Veteran should be 
scheduled for another VA examination.

Further, the Veteran should be asked to identify any outstanding 
VA and private treatment records relevant to the claim and to 
authorize their release to VA, if necessary.  The most recent 
treatment records are dated in 2003. 

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran identify all VA 
and private treatment records dated from 
2003 onward and to authorize their release 
as necessary.  All requests and responses 
from the Veteran and any treatment 
provider should be documented in the 
claims file.

2.	Schedule the Veteran for a VA examination 
to assess the etiology of his current back 
disorders.  The examination should be 
performed by an orthopedist, on a fee 
basis if necessary.  The claims file 
should be provided to the examiner, and 
the examination report should reflect that 
such review occurred.  All necessary and 
appropriate tests should be performed.  
Upon review of the record and examination 
of the Veteran, the examiner should 
respond to the following:

a.	Is there clear and unmistakable 
evidence, evidence that is obvious 
and manifest, that the Veteran's 
scoliosis was present prior to his 
enrollment in military service?

b.	Is there clear and unmistakable 
evidence, evidence that is obvious 
and manifest, that the Veteran's 
scoliosis was not aggravated, i.e. 
increased in severity beyond its  
normal progression, during his 
military service?

c.	Regardless of any predisposition to 
scoliosis, based on all relevant 
medical evidence, photographs, and 
lay statements of record, is it at 
least as likely as not that the 
Veteran's scoliosis first manifested 
during his military service?

d.	Based on all relevant medical 
evidence, photographs, and lay 
statements of record, is it at least 
as likely as not that the Veteran's 
currently diagnosed back 
disability(ies) have been manifested 
by, or are the result of, continuous 
symptomatology since service?

A rationale for any opinion advanced 
should be provided, as well as any sources 
used in reaching an opinion.  

3.	The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.

4.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
April 2008 supplemental statement of the 
case.  If the claim remains denied, the 
Veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


